UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 31, 2013 AIS FUTURES FUND IV L.P. (Exact name of registrant as specified in its charter) Delaware 000-52599 13-3909977 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) c/o AIS FUTURES MANAGEMENT LLC 187 Danbury Road, Suite 201 Wilton, Connecticut06897 (Address of principal executive offices) Registrant’s telephone number, including area code: (203) 563-1180 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On August 31, 2013, Registrant sold limited partnership interests (“Interests”) in Registrant to new and/or existing limited partners of Registrant in transactions that were not registered under the Securities Act of 1933, as amended (the “Securities Act”).The aggregate consideration for Interests sold on August 31, 2013 was $50,000.00 in cash.The Interests were issued by Registrant in reliance upon an exemption from registration under the Securities Act set forth in Section 4(a)(2) of the Securities Act, as transactions not constituting a public offering of securities because the Interests were issued privately without general solicitation or advertising.In connection with the sales of the Interests described above, upfront selling commissions of $0 were paid. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 6, 2013 AIS FUTURES FUND IV L.P. By: AIS Futures Management LLC By: /s/John Hummel Name: John Hummel Title: President
